Citation Nr: 9920046	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-51 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from May 1958 to May 1962, 
and from June 1962 to June 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In March 1998, the Board issued a decision bearing on the 
issue stated on the title page.  Thereafter, the veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In response to a Joint Motion for 
Remand ("Joint Motion") dated in November 1998, the Court 
vacated the March 1998 Board decision, and remanded the 
appeal for further development, to specifically include 
affording the veteran an opportunity to submit additional 
evidence and argument, and readjudication.  [redacted].

Thereafter, the appeal was returned to the Board. 

REMAND

In the above-cited Joint Motion, the veteran's representative 
indicated that, in October 1998, evidence which had not been 
of record at the time the March 1998 Board decision was 
rendered, to include a report pertaining to the veteran's 
period of VA hospitalization in September-October 1997, was 
mailed to VA in conjunction with the veteran's counter-
designation of record.  The Board notes that these items do 
not appear to presently be included in the veteran's claim 
folder and, presumably, they are currently in the custody of 
the RO.  In any event, the Board notes that the veteran has, 
over the last several years, been hospitalized at VA 
facilities including the VA Medical Center in Battle Creek, 
Michigan, and North Chicago VA Medical Center.  Further 
development to obtain information from the veteran as to 
where he was hospitalized by VA in September-October 1997, in 
an effort to facilitate any necessary procurement of the 
related clinical report(s), is, accordingly, specified below.

The Board also notes that the veteran was last pertinently 
examined by VA in November 1996.  The Board is of the view 
that an updated VA examination would be helpful preliminary 
to rendering an appellate decision.  Further development to 
facilitate the accomplishment of the same is, therefore, 
specified below.

Accordingly, the case is REMANDED for the following:


1.  The RO should contact the veteran and 
request him to identify all VA facilities 
at which he has been hospitalized, to 
specifically include his above-cited VA 
hospitalization in September-October 
1997, since July 1997; and all VA 
facilities at which he has received 
outpatient therapy since May 1997.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated, to 
include, if not already in the RO's 
possession, all reports pertaining to the 
veteran's asserted period of 
hospitalization at a VA facility in 
September-October 1997.  


2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected PTSD.  
Further, the examiner is specifically 
requested to assign a score 
representative of the veteran's PTSD-
related Global Assessment of Functioning.  
Any special diagnostic studies deemed 
necessary should be performed, and the 
claims folder should be made available to 
the examiner for review prior to the 
examination.  


3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  


4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue stated on the 
title page; in undertaking such 
readjudication, the RO should consider 
the revised criteria pertaining to the 
evaluation of mental disorders, 38 C.F.R. 
Part 4 (effective November 7, 1996), as 
well as the criteria in effect prior to 
November 7, 1996, rating the veteran 
under the criteria most favorable to him. 


5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


